Casey, J. (dissenting).
Since it is undisputed that Juanita Newman Goldman actually existed, and since there is no proof that she predeceased decedent, the only disputed factual issue to be reviewed in this proceeding is whether decedent’s designation of "Juanita Jacobelli” as his beneficiary was intended to refer to Juanita Newman Goldman. Respondent has determined that the designation was so intended and, in our view, this determination is supported by substantial evidence in the record. In particular, the record establishes that decedent had a relationship with Juanita Newman Goldman in the mid-1940s, at a time when he was not married. She gave birth to a daughter, Sandra Goldman, in 1947 and decedent was adjudicated to be the child’s father. Decedent’s designation of "Juanita Jacobelli” as his beneficiary occurred in 1949. These facts provide a rational basis for respondent’s conclusion that decedent intended to designate Juanita Newman Goldman as his beneficiary.
There are also undisputed facts in the record which would support a conclusion that decedent’s designation referred to a fictitious person. For example, the designation contains erroneous information as to the beneficiary’s name, address and relationship to decedent. Nevertheless, the fact that the record contains substantial evidence which could support two conflicting conclusions does not render irrational an administrative determination based upon one of those conclusions (see, Matter of Gonzales v LeFevre, 105 AD2d 909, 910). The determination should therefore be confirmed and the petition dismissed.
Mahoney, P. J., and Main, J., concur with Harvey, J.; Casey and Yesawich, Jr., JJ., dissent and vote to confirm in an opinion by Casey, J.
Determination annulled, and petition granted, without costs.